DETAILED ACTION
Allowable Subject Matter
Claims 3 and 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4-5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Papaefstathiou et al. US 2012/0320343 hereinafter referred to as Pspsefstathiou in view of Mead et al. US 2014/0222206 hereinafter referred to as Mead.
	In regards to claim 1, Papaefstathiou teaches:
	“A robot, comprising: a case configured to form an external shape”
Papaefstathiou paragraph [0027] teaches robot skin 134 which encases the robot.
"a front cover configured to cover an internal space of the case on a front of the case"

“a projector arranged in the internal space and configured to project an image or a video to a display region of the front cover” and “display region”
Papaefstathiou paragraph [0032] and Figure 3 teach projector 306 projecting on display region interpreted as the front cover of the robot skin.
"and a controller configured to output a visual content via at least one of the projector or the display"
Papaefstathiou paragraph [0029] and Figure 2 teaches the display system 110 is connected to and powered by the battery 116, and includes a display assembly 202 and a display control unit (DCU) 204. 
"a head display arranged in an opening formed at the front cover, and including a display; ... wherein the [robot skin] surrounds at least a portion around the opening"
Mead teaches a display screen 50 which is surrounded by the robot skin.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Papaefstathiou in view of Mead to have included the features of "a head display arranged in an opening formed at the front cover, and including a display; ... wherein the [robot skin] surrounds at least a portion around the opening" because a robot that is very human-like may make humans uncomfortable during interactions (Mead [0011]).
In regards to claim 2, Papaefstathiou/Mead teach all the limitations of claim 1 and further teach:
“[content outputted] via the projector”
Papaefstathiou paragraph [0032] and Figure 3 teach projector 306 projecting on display region interpreted as the front cover of the robot skin.
Papaefstathiou/Mead further teach:
“wherein the visual content comprises: a first portion content outputted via the display; and a second portion content outputted ..., and associated with the first portion content”
Mead teaches in paragraph [0075] when unoccupied the robot 10 may display a standard "robotic face" 48 on a display screen 50 or device on the head portion 34 and as indicated with robotic "eyes" 52, as shown. When occupied by the pilot 14, as indicated in FIG. 6, the head portion 34 of the robot 10 may display the head or face 54 of the pilot.  Mead teaches a control panel 58 in Figure 6 with video display 62.  The term “associated” is broad and the Examiner interprets the content is associated merely by the fact that both displays occur on the robot.  Therefore, a user or human interacting with the robot will associated both screen as being part of the robot.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Papaefstathiou in view of Mead to have included the features of wherein the visual content comprises: a first portion content outputted via the display; and a second portion content outputted…, and associated with the first portion content” because a robot that is very human-like may make humans uncomfortable during interactions (Mead [0011]).
In regards to claim 4, Papaefstathiou/Mead teach all the limitations of claim 1 and further teach:
“further comprising at least one of: a communication unit connected to at least one of a server and a terminal: a microphone configured to acquire information in the shape of a voice or an audio; or a camera configured to acquire information in the shape of an image, wherein the controller is configured to acquire the visual content based on information acquired via the communication unit, the microphone, or the camera”
Papaefstathiou Figure 3 teaches microphones 132 and sensors 122.
In regards to claim 5, Papaefstathiou/Mead teach all the limitations of claim 4 and further teach:
“further comprising a memory for storing a plurality of visual contents, wherein the controller is configured to load the visual content corresponding to the acquired information among the plurality of visual contents from the memory”
Mead teaches in paragraph [0075] the head portion 34 of the robot 10 can display the pilot's face 54 through a real-time video feed of the pilot 14 at the pilot station 12 or a photographic representation of the pilot from a stored database or as presented by the pilot.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Papaefstathiou in view of Mead to have included the features of “further comprising a memory for storing a plurality of visual contents, wherein the controller is configured to load the visual content corresponding to the acquired information among the plurality of visual contents from the memory” because a robot that is very human-like may make humans uncomfortable during interactions (Mead [0011]). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papaefstathiou in view of Mead and further in view of Hwang US 2016/0029063 hereinafter referred to as Hwang.
In regards to claim 6, Papaefstathiou/Mead teach all the limitations of claim 4 and further teach:
“wherein the controller is configured to acquire the visual content corresponding to the acquired information from a server connected via the communication unit”
This is a commonly used method of obtaining video data in smart devices.  Hwang teaches in paragraph [0042] and Figure 1 an SNS system includes an SNS server 100, a plurality of upload electronic devices 21, . . . , 2N, and a plurality of download electronic devices 31, 32, 33, . . . , 3M. The plurality of upload electronic devices 21, . . . , 2N, and the plurality of download electronic devices 31, 32, 33, . . . , 3M may communicate with the SNS server 100 through various forms of networks, e.g., Wi-Fi network, a mobile communication network, the Internet, and the like.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Papaefstathiou/Mead in view of Hwang to have included the features of “wherein the controller is configured to acquire the visual content corresponding to the acquired information from a server connected via the communication unit” because when SNS systems were first released, they were usually used by users to promote friendships, and the like. In recent years, SNS systems have been developed to provide various business models and allow users to share information about various topics with others in real time. For example, SNS allows users to share texts or documents about a particular topic, information about purchase or sale of items, photographs or videos of personal tastes, particular events, accidents, and the like, with others, through a social network (Hwang [0008]).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422